Citation Nr: 0948200	
Decision Date: 12/22/09    Archive Date: 01/05/10

DOCKET NO.  07-11 001	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an initial evaluation higher than 20 percent 
for type II diabetes mellitus with peripheral neuropathy of 
the lower extremities bilaterally and diabetic retinopathy.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

B. R. Mullins, Associate Counsel 


INTRODUCTION

The Veteran had active service from June 1969 to December 
1971.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2006 rating decision of the 
Department of Veterans Affairs Regional Office (RO) in Waco, 
Texas, granting service connection for diabetes mellitus, 
with peripheral neuropathy of the lower extremities and 
diabetic retinopathy, and assigning a disability rating of 20 
percent.  This claim was previously remanded by the Board in 
August 2008 for the issuance of a statement of the case.  


FINDINGS OF FACT

1.  The Veteran's diabetes mellitus type II is treated daily 
with insulin and is manifested by noncompensable diabetic 
retinopathy and peripheral neuropathy of the lower 
extremities; it does not require a restricted diet, 
restriction of activities, and the Veteran has not been 
hospitalized with episodes of ketoacidosis or hypoglycemic 
reactions.  

2.  The Veteran does not suffer from mild incomplete 
paralysis of the sciatic nerve as a result of his diabetes 
mellitus.  

3.  The Veteran's diabetic retinopathy does not result in 
compensable visual impairment, as he does not have corrected 
vision of 20/50 or worse in either eye.  


CONCLUSION OF LAW

The criteria for establishing entitlement to an initial 
evaluation higher than 20 percent for type II diabetes 
mellitus with peripheral neuropathy of the lower extremities 
bilaterally and diabetic retinopathy have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 
4.79, 4.119, 4.124a, Diagnostic Codes 6066, 7913, and 8520 
(2009).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

The Veteran's claim arises from his disagreement with the 
initial evaluation following the grant of service connection.  
Courts have held that once service connection is granted the 
claim is substantiated, additional notice is not required and 
any defect in the notice is not prejudicial.  Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007), Goodwin v. Peake, 
22 Vet. App. 128, 134 (2008), Dunlap v. Nicholson, 21 Vet. 
App. 112 (2007).  Therefore, no further notice is required 
for these claims.  Nonetheless, a letter was sent to the 
Veteran in January 2009 that satisfied the notice 
requirements outlined in Vazquez-Flores v. Peake, 22 Vet. 
App. 37 (2009).   

As to VA's duty to assist, VA has associated with the claims 
folder the Veteran's private and VA treatment records, and in 
July 2006, May 2007, June 2007 and April 2009, he was 
afforded formal VA examinations. The Board finds that no 
additional assistance is required to fulfill VA's duty to 
assist. Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 
F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. 
App. 143 (2001). 

Relevant Facts

The Veteran contends that he is entitled to an initial 
disability evaluation in excess of 20 percent for his 
service-connected type II diabetes mellitus with peripheral 
neuropathy of the lower extremities bilaterally and diabetic 
retinopathy.  The Board has considered the relevant history.  
See 38 C.F.R. § 4.1 (2009).  The Veteran's claim was received 
on January 2006.  He was granted service connection for 
diabetes mellitus in a November 2006 rating decision.  A 
disability rating of 20 percent was assigned per Diagnostic 
Code 7913, effective as of May 1, 2005.  The Veteran appealed 
this decision to the Board in October 2008.  However, the 
preponderance of the evidence in this case demonstrates that 
the Veteran is not entitled to a disability rating in excess 
of 20 percent for his diabetes mellitus at any time since May 
1, 2005.  

The Veteran had a VA examination for his diabetes in July 
2006.  It was noted that he was originally diagnosed with 
diabetes mellitus in 1992.  The examiner noted that the 
Veteran was currently treating his diabetes mellitus with 
insulin and Glipizide.  The Veteran reported seeing a 
diabetic care provider every three months.  He also indicated 
that he did not exercise and did not follow a diabetic diet.  

The examiner concluded that the Veteran had mostly subjective 
symptoms of neuropathy of the feet.  The Veteran reported 
that these symptoms caused him problems on his job as a 
welder in that he was unable to stand for long periods of 
time.  He also described a general fatigue that limited his 
strength which he related to his diabetes mellitus.  The 
examiner also indicated that the Veteran had a diagnosis of 
essential hypertension that, in the examiner's opinion, was 
not due to the Veteran's diabetes mellitus.  

The Veteran also underwent a VA examination of his eyes at 
this time.  The examiner noted that the Veteran had a well-
established history of diabetic retinopathy.  The examiner 
indicated that the Veteran had laser surgery performed a 
number of times on each eye in 2003, but that he was 
currently not taking any medications to treat his eyes.  
Examination revealed near vision of 20/25 and far vision of 
20/30 in the right eye with corrective lenses.  The left eye 
had 20/25 near vision and 20/25 far vision with corrective 
lenses.  No other visual impairment was noted and the 
examiner diagnosed moderately advanced background diabetic 
retinopathy in each eye.  

The Veteran was afforded another VA examination for his 
diabetes mellitus in May 2007.  The examiner noted that the 
Veteran's diabetes mellitus was still being controlled with a 
combination of insulin and Glipizide twice a day.  The 
examiner also noted that the Veteran's diet was low in 
carbohydrates and fat, primarily through restricted portions.  
The Veteran also reported that he had increased his activity 
by walking on a daily basis, and, that he visited the doctor 
for his diabetes every three to four months.  The examiner 
noted that the Veteran had no ketoacidosis and occasional 
hypoglycemia that was prevented by having a snack.  There was 
no evidence of hospitalization as a result of this.  

Neurologically, the Veteran reported tingling in his toes and 
the bottoms of his feet that was intermittent with no 
persistent numbness.  Examination revealed a slightly 
diminished pinprick sensation in the toes of the right and 
left feet, with well-maintained light touch and vibration 
sensation.  A diagnosis of mild peripheral neuropathy 
involving the feet with only slight loss of sensation of the 
toes bilaterally and no evidence of motor difficulties or 
callous formation was assigned.  The examiner opined that the 
Veteran suffered no disability as a result of this condition.  

The Veteran's eyes were again examined by VA in June 2007.  
The examiner noted that the Veteran had a history of laser 
surgery to both eyes between 2004 and 2006 and that he had 
had bilateral cataract surgery with excellent results.  
Examination revealed near vision of 20/30 and far vision of 
20/25 with corrective lenses in the right eye, and near 
vision of 20/25 and far vision of 20/20 with corrective 
lenses in the left eye.  There was no diplopia.  Examination 
of the pupils revealed them to be round, regular, equal and 
responsive to light.  The Veteran was also noted to have 
bilateral pinguecula and a pterygium of the right eye that 
did not interfere with vision.  The examiner diagnosed mild 
background diabetic retinopathy, status-post cataract surgery 
with excellent results bilaterally.  

The record also contains a VA ambulatory clinic note from 
July 2008.  The record notes that the Veteran was complaining 
of leg pain and weakness since having surgery several years 
earlier.  A diabetic foot examination was performed at this 
time, and it was noted that the Veteran's sensory examination 
was within normal limits and the dorsalis pedis and posterior 
tibial pulses were present and also within normal limits.  It 
was noted that the Veteran had no specific complaints of foot 
pain at this time.  

The Veteran's most recent VA examination for his diabetes 
mellitus took place in April 2009.  The examiner noted that 
the Veteran's diabetes had been controlled by insulin since 
1994 and that it was currently being treated by insulin and 
Glipizide twice a day.  The examiner concluded that the 
Veteran did not have episodes of ketoacidosis or hypoglycemic 
reactions.  The examiner also noted that the Veteran tried to 
watch what he ate and avoid starches, but he was not on a 
restricted diet.  The Veteran was also noted to not have 
restricted activities because of his diabetes mellitus.  The 
examiner noted that the Veteran reported no longer being able 
to do what he used to do because of neuropathy and weakness 
in his legs.  The examiner opined that this weakness was due 
to treatment received for colon cancer and that the Veteran's 
feet were worse as a result of this radiation treatment.  
Neurologic examination revealed a slight decrease in 
vibratory sensation bilaterally.  The Veteran reported having 
difficulty walking and sometimes stumbling and nearly 
falling.  

The examiner diagnosed the Veteran with diabetes mellitus 
that was controlled with a combination of insulin and 
Glipizide.  A diagnosis of hypertension was also assigned, 
but the examiner noted that this was less likely than not 
related to the Veteran's diabetes mellitus.  A diagnosis of 
peripheral neuropathy, more severe since the Veteran received 
radiation treatment and chemotherapy for cancer, was also 
assigned.  While the examiner noted that the underlying cause 
of the Veteran's neuropathy was his service-connected 
diabetes, the examiner concluded that the Veteran's weakness 
and increased neuropathy symptoms were because of his 
treatment for cancer.  

An additional VA eye examination was performed in April 2009 
as well.  The examiner noted a history of laser and cataract 
surgery bilaterally with a vitrectomy on the left eye in 2008 
due to internal bleeding.  Examination revealed near vision 
of 20/30 and far vision of 20/40 in the right eye with 
corrective lenses.  The Veteran had near vision of 20/40 and 
far vision of 20/30 in the left eye with corrective lenses.  
The pupils were found to be round, regular, equal and 
responsive to light, and full excursions were noted upon 
motility examination.  The Veteran was again noted to have 
bilateral pinguecula and a pterygium on the right eye that 
did not interfere with his vision.  The examiner diagnosed 
the Veteran with proliferative diabetic retinopathy.  




Analysis

Disability ratings are determined by the application of the 
Schedule for Rating Disabilities, which assigns ratings based 
on the average impairment of earning capacity resulting from 
a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Where there is a question as to which of 
two ratings will be applied, the higher rating will be 
assigned if the disability picture more closely approximates 
the criteria required for that rating.  Otherwise, the lower 
rating is to be assigned.  38 C.F.R. § 4.7 (2009).  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the Veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  See also 38 C.F.R. 
§§ 4.1, 4.2 (2009).  As such, the Board has considered all of 
the evidence of record.  However, the most probative evidence 
of the degree of impairment consists of records generated in 
proximity to and since the

In Fenderson v. West, 12 Vet. App. 119, 126 (1999), noted 
that where, as here, the question for consideration is 
propriety of the initial evaluation assigned, evaluation of 
the medical evidence since the grant of service connection 
and consideration of the appropriateness of a "staged 
rating" is required.  See Fenderson, 12 Vet. App. at 126 
(1999).  

Diagnostic Code 7913 provides ratings for diabetes mellitus.  
Diabetes mellitus requiring insulin and restricted diet, or; 
oral hypoglycemic agent and restricted diet, is rated 20 
percent disabling.  Diabetes mellitus requiring insulin, 
restricted diet, and regulation of activities is rated 40 
percent disabling.  Diabetes mellitus requiring insulin, 
restricted diet, and regulation of activities with episodes 
of ketoacidosis or hypoglycemic reactions requiring one or 
two hospitalizations per year or twice a month visits to a 
diabetic care provider, plus complications that would not be 
compensable if separately rated, is rated 60 percent 
disabling.  

The previously outlined medical evidence demonstrates that 
the Veteran treats his diabetes mellitus with insulin and 
Glipizide two times per day.  According to the July 2006 VA 
examination, the Veteran did not follow a diabetic diet or 
exercise.  The May 2007 VA examiner also noted that the 
Veteran's diabetes was controlled by insulin and Glipizide 
two times per day, and the Veteran's dietary restrictions 
were noted to be mostly restricting portions to intake fewer 
carbohydrates or grams of fat.  The Veteran indicated that he 
began walking on a daily basis as well.  Finally, the April 
2009 VA examiner again noted that the Veteran's diabetes was 
controlled with insulin and Glipizide taken two times per 
day.  It was also noted that while the Veteran tried to watch 
what he ate, he was not on a restricted diet.  He also had no 
restriction of activities as a result of his diabetes 
mellitus, and no episodes of ketoacidosis or hypoglycaemic 
reactions requiring hospitalization.  

In sum, the evidence since May 1, 2005 does not meet the 
criteria for a disability rating in excess of 20 percent for 
diabetes mellitus.  The evidence demonstrates that the 
Veteran does not have a restricted diet and he does not have 
to restrict his activities because of his diabetes mellitus.  
The Board recognizes that the Veteran has started walking on 
a daily basis, but performing daily exercise does not qualify 
as restriction of activities.  Finally, the April 2009 VA 
examiner specifically concluded that the Veteran had no 
episodes of hospitalization for episodes of ketoacidosis or 
hypoglycaemic reactions.  Therefore, the evidence 
demonstrates that the Veteran is not entitled to a disability 
rating in excess of 20 percent at any time for his diabetes 
mellitus.  See 38 C.F.R. § 4.119.  

Note (1) to Diagnostic Code 7913 provides that compensable 
complications of diabetes are to be rated separately unless 
they are part of the criteria used to support a 100 percent 
rating (under Diagnostic Code 7913).  Noncompensable 
complications are considered part of the diabetic process 
under Diagnostic Code 7913.  38 C.F.R. § 4.119.

Regarding the Veteran's bilateral peripheral neuropathy of 
the lower extremities, the Board finds that the Veteran is 
not entitled to separate disability ratings for these 
conditions.  The preponderance of the evidence demonstrates 
that the Veteran's neuropathy that is related to his service-
connected diabetes mellitus is noncompensable in nature.  The 
Veteran's peripheral neuropathy would be rated under 
Diagnostic Code 8520, which is used when rating paralysis or 
incomplete paralysis of the sciatic nerve.  A compensable 
disability rating of 10 percent is warranted when there is 
evidence of mild incomplete paralysis.  38 C.F.R. § 4.124a.  

According to the July 2006 VA examination, the Veteran had 
subjective symptoms of neuropathy of the lower extremities 
such as numbness and tingling of the feet.  However, 
neurological examination revealed full motor responses, 
sensation and reflexes were normal in the lower extremities 
at this time.  The Veteran again complained of numbness in 
the feet during his May 2007 VA examination.  The examiner 
concluded that there was slightly diminished pinprick 
sensation in the toes, bilaterally, but that the Veteran had 
no evidence of motor difficulties.  The examiner opined that 
the Veteran suffered no disability as a result of this 
condition.  The July 2008 VA foot examination also found that 
sensation was within normal limits in the feet bilaterally.  

The above evidence demonstrates that the Veteran's neuropathy 
of the lower extremities was noncompensable upon examination 
in July 2006 and May 2007, as there were no objective 
symptoms in July 2006 and the May 2007 VA examiner 
specifically concluded that the Veteran had no motor 
difficulties with no disability.  During his April 2009 VA 
examination, the Veteran reported weakness of the lower 
extremities as well.  Examination revealed decreased 
sensation bilaterally, and the examiner indicated that the 
Veteran demonstrated weakness when standing on one leg while 
dressing.  However, the VA examiner concluded that the 
worsening of the Veteran's peripheral neuropathy was due to 
radiation treatment and chemotherapy received for the 
treatment of a nonservice-connected cancer.  The examiner 
opined that this treatment was also responsible for the 
weakness experienced by the Veteran in his lower extremities.  

Additional disability is compensable when a nonservice-
connected disability is aggravated by a service-connected 
disability.  Allen v. Brown, 7 Vet. App. 439 (1995).  
However, additional disability is not compensable when, as 
here, a service-connected disability is aggravated by a 
nonservice-connected disability.  Johnston v. Brown, 10 Vet. 
App. 80, 86 (1997).  Therefore, these additional symptoms, 
which foreseeably could raise the radiculopathy to a 
compensable level, are due to a nonservice-connected 
disability and are not compensable.  A separate compensable 
disability rating for neuropathy of the lower extremities is 
not warranted.  

The Board has also considered whether the Veteran would be 
entitled to a separate compensable disability rating for 
diabetic retinopathy.  According to the July 2006 VA 
examination, the Veteran had a well-established history of 
diabetic retinopathy.  The Veteran had right eye corrected 
near vision of 20/25 and far vision of 20/30.  He also had 
left eye corrected near vision of 20/25 and far vision of 
20/25.  VA examination in June 2007 revealed right eye 
corrected near vision of 20/30 and far vision of 20/25.  Left 
eye corrected near vision was 20/25 and far vision was 20/20.  
Finally, according to the April 2009 VA examination, the 
Veteran had right eye corrected near vision of 20/30 and far 
vision of 20/40.  Left eye corrected near vision was 20/40 
and far vision was 20/30.  

These manifestations are not shown to result in a compensable 
visual impairment.  According to 38 C.F.R. § 4.79, for visual 
impairment to be compensable, vision in one eye must be at 
least 20/50 while vision in the other eye is at least 20/40.  
At its worst, the Veteran has a correctable near vision of 
20/30 in the right eye and of 20/40 in the left eye, and, far 
vision of 20/40 in the right eye and of 20/30 in the left 
eye.  This level of visual acuity is not compensable.  See 38 
C.F.R. § 4.79.  

The Board notes that the Veteran has been diagnosed with 
bilateral pinguecula and a right eye pterygium and that he 
has a history of cataract surgery.  Initially, the Board 
stresses that the evidence does not demonstrate that these 
conditions are secondary to the Veteran's diabetic 
retinopathy.  Nonetheless, the Board has considered these 
conditions for the sake of completeness.  A pterygium is to 
be rated based on visual impairment, disfigurement or 
conjunctivitis.  38 C.F.R. § 4.79, Diagnostic Code 6034.  
However, there have been no findings of disfigurement or 
conjunctivitis, and the April 2009 VA examiner specifically 
noted that the Veteran had no visual interference because of 
this pterygium.  Pinguecula is to be rated based on 
disfigurement.  38 C.F.R. § 4.79, Diagnostic Code 6037.  
Again, however, there is no evidence of record suggesting 
that the Veteran suffers any disfigurement from this 
condition.  Finally, the Board notes that the Veteran has a 
history of cataract surgery.  Cataract surgery is to be rated 
based on visual impairment if a replacement lens is present, 
and if not, then it is to be rated based on visual impairment 
due to aphakia.  38 C.F.R. § 6027.  As discussed above, the 
evidence demonstrates that the Veteran does not have a 
compensable level of visual impairment, and, the June 2007 
examiner noted that the Veteran had excellent results from 
this surgery.  Therefore, the evidence does not demonstrate 
that the Veteran suffers any other condition of the eye that 
would allow for a separate compensable disability rating.  

The Board has considered whether the Veteran may be entitled 
to a separate disability rating for his hypertension.  
However, according to all three of the VA examinations of 
record, it is less likely than not that the Veteran's 
hypertension is secondary to his service-connected diabetes 
mellitus.  The May 2007 VA examiner noted that diabetes 
mellitus has not been shown to cause hypertension.  As such, 
compensation for this disorder is not warranted.  

The Board has also considered the lay statements provided by 
the Veteran in support of his claim.  According to his 
October 2008 appeal to the Board, the Veteran indicated that 
he was entitled to a higher disability rating because he was 
taking over 80 units of insulin per day, he had to watch 
everything he ate, and he had limited activity because of his 
leg condition.  However, the use of insulin and the 
limitation of one's diet are both factors considered by a 20 
percent disability rating.  See 38 C.F.R. § 4.119, Diagnostic 
Code 7913.  Also, while the Veteran may believe the 
impairment of his lower extremities is secondary to his 
diabetes mellitus, as a layperson, he is not capable of 
opining on matters requiring medical knowledge.  Routen 
v. Brown, 10 Vet. App. 183, 186 (1997); see also 
Bostain v. West, 11 Vet. App. 124, 127 (1998) (citing 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992) (a layperson 
without the appropriate medical training and expertise is not 
competent to provide a probative opinion on a medical matter, 
to include a diagnosis of a specific disability and a 
determination of the origins of a specific disorder)).  The 
April 2009 VA examiner, who is competent to offer a medical 
opinion, specifically concluded that the worsening of the 
Veteran's lower extremity neuropathy and his associated 
weakness is secondary to treatment for a nonservice-connected 
cancer.  Therefore, the Veteran's statements do not 
demonstrate that he is entitled to an increased disability 
rating for his diabetes mellitus.  

As this issue deals with the rating assigned following the 
original claim for service connection, consideration has been 
given to the question of whether the application of staged 
ratings as enunciated by the Court in the case of Fenderson 
v. West would be in order.  See 12 Vet. App. 119 (1999).  
However, as outlined above, the evidence of record 
demonstrates that the Veteran's symptomatology has been no 
more than 20 percent disabling at any time during the 
pendency of his claim.  As such, staged ratings are not 
warranted.  

The rating schedule represents as far as practicable, the 
average impairment of earning capacity.  Ratings will 
generally be based on average impairment.  38 C.F.R. § 
3.321(a), (b) (2009).  To afford justice in exceptional 
situations, an extraschedular rating can be provided.  38 
C.F.R. § 3.321(b).

The Court has clarified the analytical steps necessary to 
determine whether referral for extraschedular consideration 
is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  
First, the RO or the Board must determine whether the 
evidence presents such an exceptional disability picture that 
the available schedular evaluations for that disability are 
inadequate.  Second, if the schedular evaluation does not 
contemplate the Veteran's level of disability and 
symptomatology and is found inadequate, the RO or Board must 
determine whether the claimant's exceptional disability 
picture exhibits other related factors such as those provided 
by the regulation as "governing norms."  Third, if the 
rating schedule is inadequate to evaluate a Veteran's 
disability picture and that picture has attendant thereto 
related factors such as marked interference with employment 
or frequent periods of hospitalization, then the case must be 
referred to the Under Secretary for Benefits or the Director 
of the Compensation and Pension Service to determine whether, 
to accord justice, the Veteran's disability picture requires 
the assignment of an extraschedular rating.  

In this case, there is no evidence that the service-connected 
diabetes or its ramifications have required any 
hospitalization.  Further, compensation is paid to compensate 
industrial impairment, so some impact on the Veteran's work 
is expected.  There is no evidence that the diabetes causes 
marked interference with employment beyond that contemplated 
by the rating schedule.  

The Veteran's service-connected diabetes mellitus requires 
daily use of insulin and the Veteran has reported having to 
watch what he eats.  His symptoms also include noncompensable 
diabetic retinopathy and peripheral neuropathy of the lower 
extremities bilaterally.  However, such impairment is 
contemplated by the rating criteria.  See 38 C.F.R. § 4119, 
Diagnostic Code 7913.  The rating criteria reasonably 
describe the Veteran's disability and referral for 
consideration of an extraschedular rating is, therefore, not 
warranted.

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held 
that a claim for total disability based on individual 
unemployability (TDIU) is part of an increased rating claim 
when such claim is raised by the record.  The evidence 
pertaining to the increased rating claim in this case shows 
that the service-connected diabetes and its various 
manifestations do not by themselves or together with other 
service-connected disabilities render the Veteran 
unemployable.  That is, the record here does not raise a TDIU 
claim.  

Since the preponderance of the evidence is against the claim, 
the provisions of 38 U.S.C. § 5107(b) regarding reasonable 
doubt are not applicable.  The Veteran's claim of entitlement 
to an initial evaluation higher than 20 percent for type II 
diabetes mellitus with peripheral neuropathy of the lower 
extremities bilaterally and diabetic retinopathy must be 
denied.




ORDER

Entitlement to an initial evaluation higher than 20 percent 
for type II diabetes mellitus with peripheral neuropathy of 
the lower extremities bilaterally and diabetic retinopathy is 
denied.  



____________________________________________
C. R. OLSON
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


